Citation Nr: 0713822	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-42 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than December 23, 
2002 for a grant of service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to June 
1977.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied entitlement to an effective 
date earlier than December 23, 2002 for a grant of service 
connection for PTSD.  

In February 2006, the veteran testified at a videoconference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In an April 2003 rating decision, service connection for 
PTSD was granted, effective December 23, 2002.  The veteran 
did not appeal that decision.  

2.  In May 2004, the RO received a freestanding claim for an 
effective date earlier than December 23, 2002 for the grant 
of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that granted service 
connection for PTSD, effective December 23, 2002, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

2.  The veteran's May 2004 claim for an earlier effective 
date for the grant of service connection for PTSD is 
precluded by law.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(1)(ii), (r) (2006); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006), and 38 C.F.R. § 3.159 
(2006), which relate to VA's duties to notify and assist a 
claimant, are not applicable to the veteran's claim for an 
earlier effective date because the law is dispositive, and 
there is no additional evidence that could be obtained to 
substantiate the claim.  See VAOPGCPREC 5-2004 (June 23, 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001).  

On May 7, 2004, the RO received a claim from the veteran 
(dated May 4, 2004) seeking retroactive benefits to the date 
of separation from service for his service-connected PTSD.  
As explained below, the May 2004 claim is an improper claim 
as it seeks to overcome the finality of the decision granting 
service connection for PTSD.  The claim is precluded by law 
and must be dismissed as the Board would commit error by 
entertaining the claim.  See Rudd v. Nicholson, 20 Vet. App. 
296, 300 (2006).  

In an April 2003 rating decision, the RO granted service 
connection for PTSD and assigned an effective date of 
December 23, 2002.  By letter dated April 23, 2003, the RO 
notified the veteran of this decision and of his appellate 
rights.  The veteran did not initiate an appeal of this 
decision within one year of the notification letter.  No 
communication from the veteran was received within one year 
of April 23, 2003, expressing dissatisfaction or disagreement 
with the effective date assigned by the RO.  See 38 C.F.R. 
§ 20.201.  Thus, the April 2003 decision became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  There are two statutory 
exceptions to the rule of finality.  Rudd v. Nicholson, 20 
Vet. App. 296, 299 (2006), citing Cook v. Principi, 318 F. 3d 
1334, 1339 (Fed. Cir. 2002) (en banc).  Under 38 U.S.C.A. § 
5108, the Secretary must reopen a claim "[i]f new and 
material evidence [regarding the claim] is presented or 
secured."  Id.  Under 38 U.S.C.A. § 5109A a decision "is 
subject to revision on the ground of clear and unmistakable 
error."  Id.  

Of the two statutory exceptions to finality, only a 
successful claim based on clear and unmistakable error could 
result in an earlier effective date.  Rudd, 20 Vet. App. at 
299; (citing Leonard v. Nicholson, 405 F.3d 1333, 1357 (Fed. 
Cir. 2005), for "[A]bsent a showing of [clear and 
unmistakable error, the appellant] cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date").  The Court in Rudd reasoned that 
a claim to reopen a final decision could result only in an 
effective date of that claim to reopen, which would 
necessarily be later than the effective date of the final 
decision.  Rudd, 20 Vet. App. at 299; see also 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (q)(1)(ii), (r).  In this case, 
the veteran has not filed a claim for clear and unmistakable 
error in a prior RO decision, or for that matter, a claim to 
reopen a final decision.  Rather, he has filed a freestanding 
claim for an earlier effective date.  A freestanding claim 
for an earlier effective date is an improper claim, and as 
such, must be dismissed.  Rudd, 20 Vet. App. at 300.  

As noted in the Rudd decision, the veteran is not without 
recourse, he is free to file a claim based on clear and 
unmistakable error with respect to the April 2003 RO rating 
decision that assigned him the effective date of December 23, 
2002, for the award of service connection for PTSD.  Id. 


ORDER

The veteran's claim for entitlement to an effective date 
earlier than December 23, 2002 for grant of service 
connection for post traumatic stress disorder is dismissed.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


